Mr. Justice Farmer delivered the opinion of the court: Plaintiff in error was convicted in the county court of Franklin county, fined, and sentenced to imprisonment at the State farm. The information under which he was convicted contained five counts. The first three charged him with unlawfully selling intoxicating liquor; the fourth charged him with the unlawful possession of intoxicating liquor with intent to sell the same for beverage purposes; and the fifth count charged him with the unlawful keeping . and maintaining a common nuisance. He was tried by a jury, found guilty under each count of the information, and after the court overruled a motion for a new trial and in arrest he was sentenced to pay a fine of $100 under each of the four counts and was sentenced to be committed under the fifth count to the Illinois State farm for a period of one year. It was further ordered and adjudged by the court that at the expiration of the sentence to the State farm, if plaintiff in error had not paid the fine assessed against him and the costs, he should remain committed to the State farm until he had worked out the fine and costs at the rate of $1.50 per day. This writ of error was sued out of this court on the claim that the constitutionality of a statute or statutes is involved. The constitutional questions sought to be raised are, that sections 3 and 33 of the Prohibition act provide for punishment for unlawfully selling intoxicating liquor and also another penalty for the unlawful possession of the same liquor, and it is argued this is twice putting a defendant in jeopardy for the same offense and is unconstitutional; also, it is asserted the act establishing the State farm is unconstitutional, in that it contains subjects not embraced in its title. It does not appear from the abstract that any constitutional question was raised in the trial court. We have repeatedly held that to give this court jurisdiction to review a judgment of conviction for a misdemeanor the validity of the statute must have been in some way presented to the trial court for decision and an exception preserved to the court’s ruling. (People v. Pierce, 296 Ill. 327; People v. Rawson, 278 id. 654; Cummings v. People, 211 id. 392; Earll v. People, 73 id. 329.) The record, as abstracted, contains no reference to any claim made in the trial court that the Prohibition act, or any part of it, is unconstitutional. The first place where any claim of that kind is asserted, so far as shown by the abstract, is in the assignment of errors, which are entitled, “In the Appellate Court of the State of Illinois, Fourth District, to the October term, A. D. 1924.” This is not disputed by plaintiff in error, but in his reply brief he asserts the motion to quash and in arrest sufficiently raised the constitutional question. In neither of those motions, both of which were in writing, was the court apprised of any claim of plaintiff in error that any constitutional question was involved or that the validity of any statute was challenged. We are of opinion this writ of error should have beeti sued out of the Appellate Court for the Fourth District, and the cause will be transferred to that court. Cause transferred.